Exhibit 10.1

GRILL CONCEPTS, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is made as of August 29,
2008 by and among Grill Concepts, Inc., a Delaware corporation (the “Company”),
and the investors signatory hereto.

In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Purchase and Sale of Securities.

1.1 Series C Preferred Stock Sale and Issuance; Warrant Issuance.

(a) Subject to the terms and conditions of this Agreement and in reliance on the
representations and warranties set forth or referred to herein, the Company
hereby agrees to sell and issue to each investor signatory hereto (collectively,
the “Investors”, and each, individually an “Investor”), and each Investor hereby
severally agrees to purchase from the Company, the number of shares of Series C
Preferred Stock of the Company, par value $0.001 per share (“Series C Stock”),
set forth on the signature pages hereto at a purchase price of $1,000.00 per
share of Series C Stock (the “Purchase Price”). The aggregate number of shares
of Series C Stock being sold to all Investors hereunder, excluding shares that
may be sold to Participation Rights Holders (as defined herein), is 5,000 shares
and the aggregate Purchase Price for such shares is $5,000,000 (the “Aggregate
Purchase Price”) and the aggregate number of shares of common stock (“Common
Stock”) issuable upon the conversion of all Series C Stock being sold to all
Investors hereunder is 1,250,000 (the “Common Stock Conversion Shares”). The
terms, relative rights, preferences and limitations of the Series C Stock
(“Preferred Stock Terms”) being purchased pursuant to Section 1.1(a) are as set
forth in the Certificate of Designation (the “Certificate of Designation”)
attached hereto as Exhibit A.

(b) In connection with the purchase and sale of the Series C Stock hereunder,
the Company agrees to issue to each Investor a warrant (the “Warrant”),
exercisable for a seven year period, to purchase, at an exercise price equal to
$4.00 per share, up to that number of shares of Common Stock (the “Common Stock
Warrant Shares”, and collectively with the Series C Stock, the Common Stock
Conversion Shares and the Warrant, the “Securities”) set forth on the signature
pages hereto and being a number of shares determined by dividing the Purchase
Price paid by each Investor by the Aggregate Purchase Price and multiplying the
quotient by 600,000, in the form attached hereto as Exhibit B.

1.2 Closing. The closing of the purchase, sale and issuance of the Securities
hereunder shall take place at the offices of the Company, 6300 Canoga Avenue,
Suite 1700, Woodland Hills, California 91367, not later than ten business days
after the last day of the Participation Rights Offer Period (as defined herein)
(the “Closing”). At the Closing, the Company shall deliver to the Investors
(i) duly executed stock certificates representing the shares of Series C Stock
being purchased pursuant to



--------------------------------------------------------------------------------

Section 1.1(a) hereof, and (ii) the duly executed Warrants to be delivered
thereat pursuant to Section 1.1(b) hereof, all against delivery by the Investors
to the Company of the Purchase Price by wire transfer of the amount thereof to
the Company’s account or by such other method agreed to between the Investors
and the Company.

1.3 Defined Terms Used in this Agreement. In addition to the terms defined
elsewhere in this Agreement, the following terms used in this Agreement shall be
construed to have the meanings set forth below.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or the Registration
Rights Agreement, (ii) a material and adverse effect on the results of
operations, assets, properties, prospects, business or condition (financial or
otherwise) of the Company and its subsidiaries, taken as a whole, or (iii) a
material and adverse impairment to the Company’s ability to perform on a timely
basis its obligations under this Agreement or the Registration Rights Agreement.

“Participation Rights” means the rights set forth in Section 5.10 of the Prior
Subscription Agreement, wherein certain 2007 Offering Investors (the
“Participation Rights Holders”) are entitled, for a period of two years
following closing of the transactions described in the Prior Subscription
Agreement, to notice (a “Participation Rights Offer Notice”) of, and to
participate in, future offerings of securities by the Company.

“Participation Rights Offer Period” means the period beginning on the date a
Participation Rights Offer Notice is received by the Participation Rights
Holders and ending five (5) business days thereafter.

“Prior Subscription Agreement” means that certain Subscription Agreement, dated
July 2, 2007, by and between the Company, Robert Spivak and various investors
(the “2007 Offering Investors”) wherein the 2007 Offering Investors purchased
shares of the Company’s Common Stock and warrants to purchase Common Stock.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” of the Company means any “subsidiary” as defined in Rule 1-02(x) of
the Regulation S-X promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Exchange Act of 1934, as amended.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that:

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as presently conducted or proposed to be conducted. The Company
is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.

 

2



--------------------------------------------------------------------------------

2.2 Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of:

(a) 1,000,000 shares of preferred stock, par value $0.001 per share (“Preferred
Stock”), of which no shares are issued and outstanding immediately prior to the
execution hereof and 10,000 shares have been designated as Series C Preferred
Stock. The rights, privileges and preferences of the Series C Preferred Stock
are as stated in Exhibit A. All of the outstanding shares of Preferred Stock
have been duly authorized, are fully paid and nonassessable.

(b) 15,000,000 shares of Common Stock, par value $0.0004 per share, 8,797,730
shares of which are issued and outstanding. All of the outstanding shares of
Common Stock have been duly authorized, are fully paid and nonassessable.

2.3 Authorization. Subject to the obligations of the Company under the
Participation Rights, all corporate action on the part of the Company necessary
for the authorization, execution and delivery of this Agreement and the
authorization, issuance and delivery of the Securities has been taken, and this
Agreement, when executed and delivered by the Company and assuming due execution
and delivery by the Investor, shall constitute a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

2.4 Valid Issuance of Securities. The Securities, when issued, sold and
delivered in accordance with the terms hereof for the consideration expressed
herein, will be duly and validly issued, fully paid and nonassessable and free
of restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws.

2.5 No Conflicts. Subject to the Company’s obligations pursuant to the
Participation Rights, which the Company hereby undertakes to comply with, the
execution, delivery and performance of this Agreement and the Registration
Rights Agreement (collectively, the “Transaction Documents”) by the Company and
the consummation by the Company of the transactions contemplated thereby do not
and will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court

 

3



--------------------------------------------------------------------------------

or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

2.6 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by state securities laws, (iii) the filing of a Notice of
Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iv) the delivery of notice required in connection with the
Participation Right, (v) filing of the Certificate of Designation with the State
of Delaware, and (vi) those that have been made or obtained prior to the date of
this Agreement.

2.7 SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof (the foregoing materials
together with all other reports filed by the Company with the Commission since
December 30, 2007 being collectively referred to herein as the “SEC Reports”
and, together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) through the year ended December 30, 2007. As of their respective
dates, the SEC Reports filed by the Company with the Commission complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports filed by the Company with the Commission, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States Generally Accepted Accounting Principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

2.8 Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as set forth in the SEC Reports, (i) the
Company has not altered its method of accounting or the identity of its
auditors, (ii) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (iii) the
Company has not issued any equity securities. The Company does not have pending
before the Commission any request for confidential treatment of information.

 

4



--------------------------------------------------------------------------------

2.9 Litigation. There is no action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as disclosed in the SEC Reports, could, if there were
an unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending any investigation by the Commission involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such).

2.10 Compliance. Except as otherwise set forth in the SEC Reports, neither the
Company nor any Subsidiary (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

2.11 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such permits.

2.12 Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.

 

5



--------------------------------------------------------------------------------

2.13 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Company’s and such Subsidiaries’ respective lines of business.

2.14 Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

2.15 Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors under the Transaction Documents.

2.16 Investment Company. The Company is not, and is not an affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

2.17 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement. The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by an Investor pursuant to written agreements
executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

2.18 General Solicitation. The Company has not offered or sold the Securities by
means of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

2.19 Foreign Corrupt Practices Act. Neither the Company nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has,
directly or indirectly, (i) used any funds, or will use any proceeds from the
sale of the Securities, for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political

 

6



--------------------------------------------------------------------------------

activity, (ii) made any unlawful payment to foreign or domestic government
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds, (iii) failed to disclose fully any contribution
made by the Company (or made by any person acting on the Company’s behalf of
which the Company is aware) or any members of their respective management which
is in violation of any legal requirement, or (iv) has violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

2.20 Disclosure. All disclosure provided to the Investors regarding the Company
and its businesses and the transactions contemplated hereby, furnished by or on
behalf of the Company (including their respective representations and warranties
set forth in this Agreement and the disclosure set forth in any diligence report
or business plan provided by the Company or any person acting on the Company’s
behalf) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

3. Representations and Warranties of the Investors. Each Investor hereby
represents and warrants, on its own behalf and not on behalf of any other
Investor, to the Company that:

3.1 Authorization. The Investor has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Investor, will
constitute a valid and legally binding obligation of the Investor, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.

3.2 Disclosure of Information. The Investor has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Securities with the Company’s management and
has had an opportunity to review the Company’s facilities and has had all
questions related thereto answered to the full satisfaction of the Investor. The
Investor understands that such discussions and any written information delivered
by the Company to the Investor were intended to describe the aspects of the
Company’s business which the Investor believes to be material. The Investor
understands that no person other than the Company has been authorized to make
any representation and if made, such representation may not be relied on. The
Company has not, however, rendered any investment advice to the Investors with
respect to the suitability of the purchase of any of the Securities or an
investment in the Company.

3.3 Restricted Securities. The Investor understands that the Securities have not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Investor’s representations as expressed herein. The
Investor understands that the Securities are “restricted securities” under
applicable U.S. federal and state securities

 

7



--------------------------------------------------------------------------------

laws and that, pursuant to these laws, the Investor must hold
the Securities indefinitely unless they are registered with the Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Investor acknowledges that the
Company has no obligation to register or qualify the Securities for resale
except as set forth in Section 4.1 hereof. The Investor further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of the Investor’s control, and, other
than its obligation to timely file periodic reports in accordance with the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), which the
Company is under no obligation and may not be able to satisfy. Subject to the
foregoing, nothing contained herein shall be deemed a representation or warranty
by any Investor to hold the Securities for any period of time.

3.4 No Need for Liquidity. The Investor has no need for liquidity in connection
with its purchase of the Securities. The Investor has the ability to bear the
economic risks of the Investor’s purchase of the Securities for an indefinite
period to time.

3.5 Legends. The Investor understands that the Securities and any securities
issued in respect of or exchange for the Securities, may bear one or all of the
following legends:

(a) “THESE SECURITIES AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”

(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.

3.6 Accredited Investor. The Investor is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act (an “Accredited
Investor”) and, if an entity, either (i) was not organized for the specific
purpose of acquiring the Securities or (ii) each of its equity owners, members
or partners, as the case may be, is an Accredited Investor.

3.7 Foreign Investors. If the Investor is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), such
Investor hereby represents that it has satisfied itself as to the full
observance of the

 

8



--------------------------------------------------------------------------------

laws of its jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the Securities. Such Investor’s subscription
and payment for and continued beneficial ownership of the Securities, will not
violate any applicable securities or other laws of the Investor’s jurisdiction.

3.8 Brokers; No General Solicitation. No finder or broker was or is engaged by
the Investor in connection with the entering into of this Agreement by the
Company and the Investor. The Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

3.9 Participation Rights. The Investor is aware of the existence of the
Participation Rights and the rights thereunder for the Participation Rights
Holders to purchase securities of the Company, on the same terms set forth
herein, over and above the securities described in Section 1.1 hereof.

4. Miscellaneous.

4.1 Registration Rights. The Company and the Investors, concurrently with the
execution of this Agreement, shall enter into the Registration Rights Agreement
in the form attached hereto as Exhibit C.

4.2 Trading Restrictions. The Investors will not short sell any of the Company’s
Common Stock until the first to occur of (i) the Effective Date (as defined in
the Registration Rights Agreement) and (ii) the six-month anniversary of the
date hereof.

4.3 Furnishing of Information. The Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Common Stock Conversion
Shares and Common Stock Warrant Shares under Rule 144. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
person to sell the Common Stock Conversion Shares and Common Stock Warrant
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.

4.4 Integration. The Company shall not, and shall use its best efforts to ensure
that no affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities

 

9



--------------------------------------------------------------------------------

Act) that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Investors, or that would be integrated with the offer
or sale of the Securities for purposes of the rules and regulations of any
trading market in a manner that would require stockholder approval of the sale
of the Securities to the Investors.

4.5 Reservation of Shares. The Company shall maintain a reserve from its duly
authorized shares of Common Stock to comply with its exercise obligations under
the Warrants and conversion obligations under the Series C Stock. If the Company
would be, if notice of conversion were to be delivered on such date, precluded
from issuing the number of Common Stock Warrant Shares issuable upon exercise in
full of the Warrants or from issuing the number of Common Stock Conversion
Shares issuable upon conversion in full of the Series C Stock, due to the
unavailability of a sufficient number of authorized but unissued or reserved
shares of Common Stock, then the Board of Directors of the Company shall
promptly prepare and mail to the stockholders of the Company proxy materials or
other applicable materials requesting authorization to amend the Company’s
certificate of incorporation or other organizational document to increase the
number of shares of Common Stock which the Company is authorized to issue so as
to provide enough shares for issuance of the Common Stock Warrant Shares and
Common Stock Conversion Shares. In connection therewith, the Board of Directors
shall (a) adopt proper resolutions authorizing such increase, (b) recommend to
and otherwise use its best efforts to promptly and duly obtain stockholder
approval to carry out such resolutions (and hold a special meeting of the
stockholders as soon as practicable, but in any event not later than the 60th
day after delivery of the proxy or other applicable materials relating to such
meeting) and (c) within five Business Days of obtaining such stockholder
authorization, file an appropriate amendment to the Company’s certificate of
incorporation or other organizational document to evidence such increase.

4.6 Conversion Procedures. The form of Notice of Exercise included in the
Warrants sets forth the totality of the procedures required by the Investors in
order to convert the Warrants. The Company shall honor exercises of Warrants and
shall deliver Common Stock Warrant Shares in accordance with the terms,
conditions and time periods set forth in the Warrants.

4.7 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

4.8 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

10



--------------------------------------------------------------------------------

4.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

4.10 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4.11 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by fax (upon customary confirmation of receipt),
or 48 hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, addressed to the party to be notified at such
party’s address as set forth on the signature page hereto, or as subsequently
modified by written notice.

4.12 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements relating to the subject matter hereof existing
between the parties hereto are expressly canceled.

4.13 Fees and Expenses. At the Closing, the Company shall reimburse the
Investors’ reasonable legal fees, not to exceed $10,000 in the aggregate, in
connection with the transactions contemplated by the Transaction Documents.

4.14 Participation Rights Offer Notice. Promptly, but not later than five
(5) business days after the date hereof, the Company undertakes to provide the
Participation Rights Offer Notice to the Participation Rights Holders.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 

THE COMPANY: Grill Concepts, Inc. By:   /s/ Philip Gay Name:   Philip Gay Title:
  President Address:   6300 Canoga Avenue, Suite 1700   Woodland Hills, CA 91367
THE INVESTORS: Charles Mathewson, Trustee of The Charles N. Mathewson Trust dtd.
7/22/92 By:   /s/ Charles Mathewson Name:   Charles Mathewson   Trustee Address:
  9295 Prototype Dr.   Reno, NV 89521 Number of Shares of Series C Preferred
Stock Purchased: 5,000 Total Purchase Price: $5,000,000.00 Number of Shares
of Common Stock Underlying Warrants: 600,000

[Signature Page to Grill Concepts, Inc. Securities Purchase Agreement]

 

12